DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on July 7, 2022 is acknowledged. Claims 1-4, 6-10 and 13 remain pending. Applicant amended every claim except claim 9. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 5, and rewrote allowable dependent claims 7 and 8 as independent claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Austin Benesh on September 2, 2022. The application has been amended as follows: 

Amend lines 21-23 of claim 1 as follows: “each of the horizontal rods being detachably attached to one or more of the plurality of vertical rods through or more of the plurality of clamps using one or more of the plurality of clamp fasteners.” 

Claim 2 (Currently amended) The stand apparatus for conducting laboratory experiments as claimed in claim 1, wherein: 
the plurality of plates comprises at least one additional plate; 
the at least one additional plate is detachably attached to at least one of the plurality of vertical rods; and the at least one additional plate being movably positioned above the second plate.  

Claim 3 (Currently amended) The stand apparatus for conducting laboratory experiments as claimed in claim 1, wherein: 
the plurality of horizontal rods comprises at least one hypotenuse rod; 
the at least one hypotenuse rod is detachably attached to two opposing rods of the plurality of vertical rods using two clamps of the plurality of clamps; and 
the at least one hypotenuse rod enables attachment of extraneous riggings and equipment.  

Claim 4 (Currently amended) The stand apparatus for conducting laboratory experiments as claimed in claim 1, wherein: 
the plurality of horizontal rods comprises at least one adjacent rod; 
the at least one adjacent rod is detachably attached to two adjacent rods of the plurality of vertical rods using two clamps of the plurality of clamps; 
the at least one adjacent rod is positioned parallel with one of the edges of the second plate of the plurality of plates; and wherein the at least one adjacent rod enables attachment of extraneous riggings and equipment[,].  

Claim 6 (Currently amended) The stand apparatus for conducting laboratory experiments as claimed in claim 1, wherein: 
the plurality of plates comprises a plurality of plate apertures; and 316/862,381 
one or more of the plurality of plate apertures are distributed on each of the plurality of plates.  

Amend line 11 of claim 8 as follows: “each of the plurality of horizontal rods being detachably attached to one or more”

Claim 10 (Currently amended) The stand apparatus for conducting laboratory experiments as claimed in claim 9, wherein: 
the at least one of the plurality of vertical rods comprises a through hole; 
the through hole is interiorly positioned on the at least one of the plurality of vertical rods; 
the through hole is positioned parallel to the second plate of the plurality of plates; and 
one of the plurality of horizontal rods is colinearly aligned with and passes through the through hole.
Reasons for Allowance
Claims 1-4, 6-10 and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance:
1) Lai (US 2008/0156759 A1) a stand apparatus comprising (see Figs. 1, 6 and 8): 
a plurality of plates 30 and 44; 
a plurality of rods 27, 41 and 55 (see Fig. 1);  
5the plurality of plates comprising a first plate 30 and a second plate 44; 
the plurality of rods comprising a plurality of vertical rods 27 and 55, a plurality of clamps 42, and a plurality of horizontal rods 41 (see Fig. 1); 
the plurality of vertical rods 27 being terminally mounted to the first plate 30 (see Fig. 1);  
10the plurality of vertical rods 27 and 55 being positioned perpendicular to the first plate 30 (see Fig. 1);
each of the plurality of horizontal rods 41 being detachably attached to vertical rods 27 through the plurality of clamps 22 (see Fig. 4); 
the plurality of horizontal rods 41 being positioned perpendicular to the 15plurality of vertical rods 27 and 55; and 
the second plate 44 being movably attached to at least one of the plurality of vertical rods 27 (see Figs. 6 and 8).  
2) Nicely (US 4,637,323) discloses a stand apparatus comprising (see Figs. 1 and 2): 
a plurality of plates 11; 
a plurality of rods 12 and 26 (see Fig. 1);  
5the plurality of plates comprising a first plate (top plate 11) and a second plate (bottom plate 11); 
the plurality of rods comprising a plurality of vertical rods 12, a plurality of clamps 17, and a plurality of horizontal rods 26 (see Fig. 1); 
the plurality of vertical rods 12 being terminally mounted to the first plate 11 (see Fig. 1);  
10the plurality of vertical rods 12 being positioned perpendicular to the first plate 11 (see Fig. 1);
each of the plurality of horizontal rods 26 being detachably attached to vertical rods 12 through the plurality of clamps 17 (see Fig. 1); 
the plurality of horizontal rods 26 being positioned perpendicular to the 15plurality of vertical rods 12; and 
the second plate 11 being movably attached to at least one of the plurality of vertical rods 12 (see Figs. 1 and 2).  
However, neither Lai nor Nicely disclose or render obvious: 
1) clamp fasteners comprising the features recited in independent claim 1; 
2) vertical rods comprising a second end having the features recited in independent claim 7; or
3) an arrangement of vertical rods and a second plate as recited in independent claim 8.   

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art is considered pertinent to applicant's disclosure:
Todorovic (US 2011/0079620 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796